Title: To James Madison from John McWhorter, 4 May 1802
From: McWhorter, John
To: Madison, James


Sir.St. Georges, State of Delaware. May 4th. 1802.
In a Letter of recommendation that I handed into the States department dated March 18th. 1801. I made application for One of the Surveyors Offices in the Western Ohio, or Mississippi Territories, if such appointments were to be made by the President of the United States. General Lincoln then Officiateing in the States department was of opinion there was no such appointments to make. I have not yet received any other answer.
I now take the Liberty to make application for one of the appointments to be made Under an Act of Congress Signed and Approved March 30th. 1802. Viz. An Act to regulate Trade and intercourse with the Indian tribes and to preserve peace on the frontiers.
There is a part of the boundary line Specified in Said Act that I have formerly Surveyed in the year 1790. Viz. That part of the Mianders of Ohio River from the mouth of Kentucke River down to General Clarks Grant, the field notes of this Survey I have now in possession, And have a desire to compleat this part and to run ascertain and mark such other part of the Said Boundary line as the President of the United States may think proper to direct or appoint to me. If this is not to be obtained I rest for any thing further at the will of the President. I expect my character as an honest man and friend to Liberty and Republickanism are sufficiently recommended in my first application from the respectability of the Gentlemen who Signed it to need no other Recommendatory Letter.
I now in a short time expect to remove to the Northwestern Territory, And if the President of the United States, do consider me worthy of one of these appointments the favour will be gratefully acknowledged and I will engage on my part to perform the duties of my office faithfully to the best of my Judgment from instructions I may receive, & I hope to the gratification of the publick.
An answer to this previous to the twentieth Inst. would be confering an Obligation on your Sincere friend and Huml. Servt.
John M.Whorter
 

   
   RC (NHi).



   
   Letter not found.



   
   Attorney General Levi Lincoln.



   
   Section 1 of the act called for the boundary line, “established by treaty between the United States and various Indian tribes,” to be “clearly ascertained, and distinctly marked” and specified the lines to be surveyed (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:139–41).


